DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 24 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. US 2018/0054064, in view of Getsla US 2016/0036235.
Regarding Claim 1, Narla teaches an energy management system comprising: 
a smart switch (automatic smart transfer switch 328, fig. 3) including an input that is configured to connect to one of meter at a service entrance or a main load panel (main electrical panel 330, fig. 3); 
a storage system (battery pack 314 (via 333 and 316), fig. 3) connected to the smart switch; and 
a combiner (relays 326, fig. 3) connected to one of the smart switch (automatic smart transfer switch 328, fig. 3) or the main load panel (main electrical panel 330, fig. 3 (via 333)) and one or more photovoltaics (PVs) (PV array 302, fig. 3).
Narla however is silent wherein the combiner is communicatively connected to the storage system for at least one of sending control signals to the storage system or receiving data comprising at least one of status information or performance data from the storage system.
Getsla teaches wherein the combiner (108 and 602, fig. 6) is communicatively connected to the storage system (604, fig. 6) for at least one of sending control signals to the storage system or receiving data comprising at least one of status information or performance data from the storage system (DC power generated by the array of solar panel strings 102 is also used to charge the battery bank 604, as regulated by the charge controller 602, refer to [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combiner as taught by Getsla 
Regarding Claim 5, the combination of Narla and Getsla teaches all of the limitations of Claim 1 above and further teaches wherein the smart switch is configured to connect to a grid at the service entrance, automatically detect grid outages, and transition to backup (refer to [0035] of Narla).
Regarding Claim 6, the combination of Narla and Getsla teaches all of the limitations of Claim 1 above and further teaches wherein the smart switch is configured to connect to one or more loads (540 and 538, fig. 5 of Narla).
Regarding Claim 12, the combination of Narla and Getsla teaches all of the limitations of Claim 1 above and further teaches wherein the energy management system is configured for 3-phase applications (refer to [0047] of Narla).
Regarding Claim 13, the combination of Narla and Getsla teaches all of the limitations of Claim 1 above and further teaches wherein the energy management system is configured for single phase applications (refer to [0047] of Narla).
Regarding Claim 19, the combination of Narla and Getsla teaches all of the limitations of Claim 1 above and further teaches wherein the smart switch comprises a plurality of breakers (534, fig. 5 of Narla) including a main breaker (538, fig. 5 of Narla) and the smart switch is configured such that the plurality of the breakers need to be opened to de-energize the energy management system, and by opening the main breaker the energy management system is configured to shut down (refer to [0051]-[0052] and [0060] of Narla).

Claims 2, 7-8, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. US 2018/0054064, in view of Getsla US 2016/0036235, and in view of Daniel et al. US 2014/0159485.
Regarding Claim 2, the combination of Narla and Getsla teaches all of the limitations of Claim 1 above, however is silent wherein the smart switch is configured to consolidate interconnection equipment into a single enclosure and includes a pre-wired solution including input circuits for at least one of the one or more PVs, the storage system, and a generator configured to connect to the smart switch.
Daniels teaches wherein the smart switch is configured to consolidate interconnection equipment into a single enclosure and includes a pre-wired solution including input circuits for at least one of the one or more PVs, the storage system, and a generator configured to connect to the smart switch (figs. 3-5, and refer to [0005], [0064], and [0097]-[0098]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Daniels with the energy management system of the combination of Narla and Getsla in order to consolidate space and improve the arrangement of the elements.
Regarding Claim 7, 8, and 14, the combination of Narla and Getsla teaches all of the limitations of Claim 1 above, however is silent wherein the smart switch comprises centered mounting brackets to support mounting to one or more mounting surfaces, wherein the smart switch is configured to support conduit entry from at least one of a bottom, a bottom left side, or bottom right side, and comprising a generator including hardware and software capability.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Daniels with the energy management system of the combination of Narla and Getsla in order to consolidate space and improve the arrangement of the elements.
Regarding Claim 15, the combination of Narla and Getsla teaches all of the limitations of Claim 1 above, however is silent wherein the storage system comprises one of at least four three-phase AC-coupled batteries or twelve single-phase AC-coupled batteries that are connected to the smart switch, wherein the four three-phase AC-coupled batteries or twelve single-phase AC-coupled batteries provide up to 40 kWh.
Daniels teaches wherein the storage system comprises one of at least four three-phase AC-coupled batteries or twelve single-phase AC-coupled batteries that are connected to the smart switch, wherein the four three-phase AC-coupled batteries or twelve single-phase AC-coupled batteries provide up to 40 kWh (43, fig. 3 and refer to [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by 
Regarding Claim the combination of Narla and Getsla, Narla teaches all of the limitations of Claim 1 above, however is silent wherein the storage system comprises two three-phase AC-coupled batteries that are daisy chained to each other and connected to the smart switch.
Daniels teaches wherein the storage system comprises two three-phase AC-coupled batteries that are daisy chained to each other and connected to the smart switch (43, fig. 3 and refer to [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Daniels with the energy management system of the combination of Narla and Getsla in order to provide additional power sources.
Regarding Claim 17, the combination of Narla and Getsla teaches all of the limitations of Claim 1 above, however is silent wherein the storage system comprises a three-phase AC-coupled battery with 10.08 kWh of usable energy capacity, the three-phase AC-coupled battery comprising three single AC-coupled battery base units each with 3.36 kWh of usable energy capacity, and if one of the single AC-coupled battery base units fails, the storage system is configured to continue to provide backup power with the remaining AC-coupled battery base units.
Daniels teaches wherein the storage system comprises a three-phase AC-coupled battery with 10.08 kWh of usable energy capacity, the three-phase AC-coupled battery comprising three single AC-coupled battery base units each with 3.36 kWh of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Daniels with the energy management system of the combination of Narla and Getsla in order to provide additional power sources.
Regarding Claim 18, the combination of Narla and Getsla teaches all of the limitations of Claim 1 above, however is silent wherein the storage system comprises a single-phase AC-coupled battery including four integrated microinverters, lithium ferrous phosphate (LFP) battery cells, and a battery management unit, and wherein if one integrated microinverter of the four integrated microinverters fails the storage system is configured to continue to operate and provide backup with the remaining microinverters.
Daniels teaches wherein the storage system comprises a single-phase AC-coupled battery including four integrated microinverters, lithium ferrous phosphate (LFP) battery cells, and a battery management unit, and wherein if one integrated microinverter of the four integrated microinverters fails the storage system is configured to continue to operate and provide backup with the remaining microinverters (refer to [0095], [0097], and [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Daniels with the energy management system of the combination of Narla and Getsla in order to provide additional power sources.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. US 2018/0054064, in view of Getsla US 2016/0036235, in view of Daniel et al. US 2014/0159485, and in view of de Ruijter et al. US 2015/0030061.
Regarding Claim 3, the combination of Narla and Getsla teaches all of the limitations of Claim 1 above, however is silent wherein the energy management system is configured as a kit and includes: the smart switch; the storage system comprising at least one of a single-phase AC-coupled battery or a three-phase AC-coupled battery.
Daniels teaches wherein the energy management system is configured as a kit and includes: the smart switch; the storage system comprising at least one of a single-phase AC-coupled battery or a three-phase AC-coupled battery (figs. 3-5, and refer to [0005], [0064], and [0097]-[0098]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Daniels with the energy management system of the combination of Narla and Getsla in order to provide additional power sources.
The combination of Narla, Getsla, and Daniels is silent regarding the combiner comprises a wireless communication kit that transmits over a frequency of about 2.4 GHz and 900 MHz.
de Ruijter teaches the combiner comprises a wireless communication kit that transmits over a frequency of about 2.4 GHz and 900 MHz (refer to [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by de Ruijter with the energy management system of the combination of Narla, Getsla, and .

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. US 2018/0054064, in view of Getsla US 2016/0036235, and in view of Mazuelas et al. US 2017/0040798.
Regarding Claim 4, the combination of Narla and Getsla teaches all of the limitations of Claim 1 above, however is silent wherein the smart switch, storage system, and combiner are connected via an AC power wire, wherein the one or more PVs communicate with the combiner via a power line communication (PLC) over the AC power wire, wherein the storage system, the combiner communicate, and the smart switch communicate with each other via a gateway using a wireless connection.
Mazuelas teaches wherein the smart switch, storage system, and combiner are connected via an AC power wire, wherein the one or more PVs communicate with the combiner via a power line communication (PLC) over the AC power wire, wherein the storage system, the combiner communicate, and the smart switch communicate with each other via a gateway using a wireless connection (fig. 1 and refer to [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Mazuelas with the energy management system of the combination of Narla and Getsla in order to provide additional communication throughout the energy system.
Regarding Claim 11, the combination of Narla and Getsla teaches all of the limitations of Claim 1 above, however is silent regarding comprising a second smart switch, wherein each of the smart switch and the second smart switch is configured to 
Mazuelas teaches comprising a second smart switch, wherein each of the smart switch and the second smart switch is configured to connect to corresponding 200 A main load panels, and wherein each of the smart switch and the second smart switch comprise corresponding communication gateways and are configured as independent systems in backup mode (fig. 1 and refer to [0014] and [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Mazuelas with the energy management system of the combination of Narla and Getsla in order to provide additional communication throughout the energy system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. US 2018/0054064, in view of Walsh et al. US 10,921,014.
Regarding Claim 9, the combination of Narla and Getsla teaches all of the limitations of Claim 1 above, however is silent wherein the smart switch is configured to support one of whole home backup, partial home backup, and subpanel backup, and wherein the smart switch is configured to can provide up to 200 A main breaker support and includes a neutral-forming transformer for split phase 120/240V backup operation.
Walsh teaches wherein the smart switch is configured to support one of whole home backup, partial home backup, and subpanel backup, and wherein the smart switch is configured to can provide up to 200 A main breaker support and includes a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Walsh with the energy management system of the combination of Narla and Getsla in order to provide voltages required for the loads.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. US 2018/0054064, in view of Getsla US 2016/0036235, and in view of Haartsen et al. US 2019/0181690.
Regarding Claim 10, the combination of Narla and Getsla teaches all of the limitations of Claim 1 above, however is silent wherein the smart switch is configured to manage load imbalance of one or more loads.
Haartsen teaches wherein the smart switch is configured to manage load imbalance of one or more loads (refer to [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Haartsen with the energy management system of the combination of Narla and Getsla in order to provide improved control of the power supplied to the loads.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. US 2018/0054064, in view of Kim US 2012/0235480, and in view of Getsla US 2016/0036235.

Regarding Claim 20, Narla teaches an energy management system comprising: 
a smart switch (automatic smart transfer switch 328, fig. 3) including an input that is configured to connect to one of meter at a service entrance or a main load panel (main electrical panel 330, fig. 3); 
a storage system (battery pack 314 (via 333 and 316), fig. 3) connected to the smart switch; and 
a combiner (relays 326, fig. 3) connected to one of the smart switch (automatic smart transfer switch 328, fig. 3) or the main load panel (main electrical panel 330, fig. 3 (via 333)) and one or more photovoltaics (PVs) (PV array 302, fig. 3).  Narla teaches a storage system connected to the smart switch, however is silent wherein the storage system comprises one of a three-phase AC-coupled battery or a single-phase AC-coupled battery.
Kim teaches wherein the storage system comprises one of a three-phase AC-coupled battery or a single-phase AC-coupled battery (provides a single-phase AC input voltage VI to a load 400A and a battery 200, refer to [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Kim with the energy management system of Narla in order power the backup power source.
The combination of Narla and Kim however are silent wherein the combiner is communicatively connected to the storage system for at least one of sending control signals to the storage system or receiving data comprising at least one of status information or performance data from the storage system.
Getsla teaches wherein the combiner (108 and 602, fig. 6) is communicatively DC power generated by the array of solar panel strings 102 is also used to charge the battery bank 604, as regulated by the charge controller 602, refer to [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combiner as taught by Getsla with the energy management system of the combination of Narla and Kim in order to provide additional control to the additional power sources.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
9 January 2022
/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836